Citation Nr: 1610430	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance or housebound.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the claims file reflects that the Veteran was previously represented by John V. Tucker, attorney, but that the Veteran changed representation to the Florida Department of Veterans Affairs.  (April 2010 letters from J. V. Tucker and May 2011 VA Form 21-22; Appointment of Veterans Service Organization as Claimant's Representative). 

The Board recognizes the change in representation.  The Board further notes that the Veteran is under Court Ordered Legal Guardianship, with PDW acting as his guardian.  The Veteran's guardian has indicated that correspondence should be sent to her.  (November 2013 letter from PDW; February 2013 Letter of Plenary Guardianship of the Person and Property).

This claim was previously before the Board in May 2015.  The Board remanded the claim so that additional records could be obtained and he could be provided with an additional aid and attendance evaluation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities, of headaches (rated at 50 percent) and a cervical spine disability (rated at 20 percent), cause him to be unable to care for himself. A total disability rating based on individual unemployability is also in effect for this Veteran. (October 2010 rating decision). 

The Veteran also has multiple nonservice-connected disorders, including, but not limited to, a history of three strokes, and possible polio resulting in right-sided weakness; chronic low back pain; a seizure disorder; toxic metabolic encephalopathy from alcohol use; a left hip replacement; psychiatric disorders; and conversion disorder. (February 2012 and May 2010 VA examinations; Social Security Administration records).

As noted above, this claim was remanded in May 2015 so that additional non-VA medical records could be obtained and so that the Veteran could be provided a new VA examination.  The Board remand also specifically noted that the Veteran had a Court Ordered Legal Guardian, and that all correspondence should be directed to her.

Upon remand, the RO sent all notification letters to the Veteran, via a P.O. Box address in Belleview, Florida.  Additionally, it is not clear how the Veteran was informed of the scheduled August 2015 examination for which he failed to appear, but the record does not indicate that this examination was scheduled through his guardian.  On remand, the Veteran's guardian should be contacted regarding the private treatment records the VA was unable to obtain, and about scheduling the Veteran for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's guardian and provide an opportunity to identify any non-VA healthcare provider who treated him, including from his home care facility - Emeritus at Ocala West.  After securing any necessary authorization from the guardian/Veteran, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

2.  Through the Veteran's guardian, schedule a special VA aid and attendance/housebound examination.  The claims files should be made available to the examiner for review in connection with the examination.  Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether the claimant is either housebound due to service-connected disabilities or in need of aid and attendance of another person by reason of his service-connected disabilities. The Veteran's service-connected disabilities include headaches and a cervical spine disability.

A complete explanation should be provided for any conclusions reached.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran's guardian and representative with a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




